DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 1 – 7, 9 – 11, 14 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel, et al, European Patent 2,610,636 (“Daniel”) in view of Funiyuu, et al, Japanese Patent Application Publication 2008/126,876 (“Funiyuu”).
Regarding claim 1, Daniel teaches:
A computer implemented method of tracking a travelling vessel, comprising: (Daniel, paragraph 0001, “[0001] The present invention relates generally to the field of maritime detection, tracking and monitoring of sea and ocean faring objects in a predetermined area of interest,”; a system designed to track maritime vessels).
obtaining a list of plurality of satellites capable of detecting a travelling vessel  (Daniel, paragraph 0023-0024, “[0023] Since the present invention focuses on satellite based maritime intelligence, the issue of satellite availability is crucial. As part of the operational analysis, the present invention involves analyzing the availability of different satellite sensors and constructing the daily monitoring plan. [0024] In order to provide the full satellite based solution, the present invention may use all available satellites over a given area. These multiple satellites provide better, wider, and deeper maritime data. This, in turn, improves data fusion and behavior analysis ability (transforming a satellite static acquisition into a dynamic picture).”; that a set of “all available satellites” over a given area can be identified, selected, and used to track maritime vessels).
using predicted paths of said vessel and identifying at least one of said plurality of satellites capable of detecting said vessel in at least one of a plurality of locations along said predicted paths, (Daniel, paragraph 0017 and 0147, “[0017] A methodology for operational analysis which may be used in conjunction with the present invention may include the following: … 2. Analysis of local merchant movement, including: a. Major ports and waiting area; and b. Merchant lanes [0147] When calculating the expected prediction points and probabilities the following items are taken into account: … 1. Reported/deduced speed and heading (from the base prediction) 2. Max/Average speed based on size of vessel … 6. Coastlines, territorial waters 7. (Reported) Destination Port that a maritime tracking system can account for predicted paths along sealanes while tracking ships; as stated above, the “all available satellites” are used to track the vehicles in the area of interest).
for said at least one location the following is performed: predicting a plurality of possible future locations of said vessel according to a plurality of estimated movement vectors derived from a movement graph of said vessel generated based on at least one historical movement path, (Daniel, figure 7, paragraph 0024-0029, 0123, “[0024] In order to provide the full satellite based solution, the present invention may use all available satellites over a given area. These multiple satellites provide better, wider, and deeper maritime data. This, in turn, improves data fusion and behavior analysis ability (transforming a satellite static acquisition into a dynamic picture). [0025] In many cases tasked acquisitions will concentrate on a specific time window in order to gather focused, better data on ships behavior and be able to implement SAR to SAR correlations and optical imagery identification of vessels. [0029] In addition, the planning process may include pre-planning of available optical satellites. As these pass in different hours in the day than SAR satellites, the system will task them to an area in which unidentified ships were detected. [0123] Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times.”; that a combination of all available satellites, including SAR, AIS and optical resources can be planned (i.e. predicting the plurality of locations of traffic) for maritime tracking; that the satellites are cued to track vessels based on their history and projected tracks).
a recent movement path and a current location of said vessel; (Daniel, paragraph 0147, “[0147] When calculating the expected prediction points and probabilities the following items are taken into account: … 1. Reported/deduced speed and heading (from the base prediction) 2. Max/Average speed based on size of vessel”; that a vessels movement is taken into consideration while planning surveillance and tracking in an area).
estimating a plurality of observation windows of said plurality of satellites to identify a plurality of candidate observation windows in which at least one of said plurality of satellites has a visual coverage of said each possible future location; (Daniel, paragraph 0023-0029, “[0023] Since the present invention focuses on satellite based maritime intelligence, the issue of satellite availability is crucial. As part of the operational analysis, the present invention involves analyzing the availability of different satellite sensors and constructing the daily monitoring plan. [0025] In many cases tasked acquisitions will concentrate on a specific time window in order to gather focused, better data on ships behavior and be able to implement SAR to SAR correlations and optical imagery identification of vessels. [0029] In addition, the planning process may include pre-planning of available optical satellites. As these pass in different hours in the day than SAR satellites, the system will task them to an area in which unidentified ships were detected.”; that a plurality of observation times can be planned for different observations in a given day for a given area; in this case a SAR satellite has a different availability than the window for optical capable satellite to track maritime vessels; additionally the outputs from multiple SAR satellites can be fused with an optical tracker for a fused track).
calculating a detection probability score for each of said plurality of candidate observation windows according to a location probability score assigned to each of said plurality of possible future locations and  (Daniel, figure 11, paragraph 0092 0144-0145, “[0092] Figure 5B depicts a high level data flow implementing this concept according to which optical imagery is taken 510B … 1. Correlation between SAR and optical silhouettes: In order to provide better matching, the system performs 30 automatic (human monitored) correlation between the silhouettes as detected by both SAR and Optical sensors. [0144] The predicted course, combined with the certainty level basically defines an area of probable location, rather than a specific pinpoint. This is illustrated in Figure 11 showing in a route of ship 1110 derives a pinpoint prediction at 1130. An calculating a probability of ship’s observation windows and vessel’s probability location based on previous observations by using available satellites).
a view probability score assigned to each of said plurality of candidate observation windows; (Daniel, figure 7, paragraph 0123, “Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times. For example, if a blip arrives at 11 :00 - if will be matched only if it is located in the viable area around prediction 730, but if a blip arrived at 12:00 - it will be matched in the larger area, surrounding 740. [0113] Sometimes “active” transmissions (AIS/VMS) are lost. A ship with a lack of a report cannot automatically be assumed to not be there. The same problem exists with SAR images - sometimes a blip is just “missed” in the picture.”; using all available satellite data, fusing tracks when possible, creating new tracks when necessary, and accounting for “risks” based on fusing SAR, optical and AIS data; that sometimes the lack of report is “missed” in the data; that each of the satellites covering the area are selected for their observation with a selection probability of one).
repeating said predicting, said estimating, said calculating and said selecting in case said vessel is not detected during said preferred candidate observation window. (Daniel, paragraph 0125-0126, “[0125] Fusion of one ship-to-blip pair can have an effect on other pairs’ fusion scores when it updates either the ship 55 or blip in question (if a ship now has one more blip - the other blips can have a different matching score; if a blip is fused to one ship - it definitely can’t be used for a different ship, so the fusion score is also effected). [0126] Once an effected pair is located - another rule evaluation takes place only for the effected pairs, and the fusion process continues. [0113] Sometimes “active” transmissions (AIS/VMS) are lost. A ship with a lack of a report cannot automatically be assumed to not be there. The same problem exists with that the process is iterative and dependent on available satellite windows tracking a vessel, that the uncertainty window grows over time without correlation; that if an image is “missed”, then the next assigned satellite attempts acquisition, albeit with the larger uncertainty window of Figure 7).
Daniel does not explicitly teach selecting a preferred one of said plurality of candidate observation windows presenting a highest said detection probability score; and.
Funiyuu teaches selecting a preferred one of said plurality of candidate observation windows presenting a highest said detection probability score; and (Funiyuu, page 1, English translation, “In FIG. 2A, each observation satellite 1 has an observation sensor 12 such as an imaging device or a synthetic aperture radar (SAR) mounted on a satellite structure 11. At this time, an observation satellite is selected from the following viewpoints (1) and (2), and an observation satellite 1 that performs emergency observation is determined. (1) Select an observation satellite that reaches the observation target point at the fastest speed and has the best data recovery.”; that rather than pick all the available satellites, the a preferred satellite can be picked for the fastest observation, and a second preferred satellite can be selected for better detailed observations of maritime vessels).
In view of the teachings of Funiyuu it would have been obvious for a person of ordinary skill in the art to apply the teachings of Funiyuu to Daniel at the time the application was filed in order to observe a desire observation area in the shortest amount of time (abstract).
Regarding claim 2, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel further teaches wherein at least some of said plurality of satellites are low earth orbiting satellites having a radial velocity higher than a self-rotation velocity of earth thus each of said at least some satellites completes a respective orbit faster than a complete self-rotation of earth. (Daniel, paragraph 0004, “[0004] Using earth observation satellites for maritime is another possibility, however, the vast majority of these satellites are orbiting the earth at a low earth altitude orbit, and in practicality each one of them observe every point in earth for a few seconds once or twice a day.”; that the process uses low earth orbits; observing every point on the earth twice a day requires an orbit twice as fast at the 24-hour rotation cycle of the Earth).
Regarding claim 3, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel further teaches wherein said recent movement path is determined according to a movement information of said vessel extracted from a plurality of periodic Automatic Identification system (AIS) transmissions received from said vessel. (Daniel, paragraph 0019-0025, “[0019] The satellites may comprise: earth observation satellites such as: synthetic aperture radar (SAR); automatic identification system (AIS) and optical. Data from vessel monitoring system transponders (VMS), reflective satellites, terrestrial AIS and meteorological sensors may also be used. [0024] In order to provide the full satellite based solution, the present invention may use all available satellites over a given area.”; that all available satellite can be used to include AIS data).
Regarding claim 4, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 3.
Daniel further teaches:
wherein each of said plurality of periodic AIS transmission  (Daniel, paragraph 0042, “[0042] When ships transmit AIS data, a unique ID is transmitted. This unique ID is automatically cross referenced with a global public domain databases in order to verify several parameters.”; that the system can incorporate AIS data in to the tracking routine).
 includes at least some dynamic parameters of said vessel, said at least some dynamic parameters are members of a group consisting of: a current location, a speed over ground (SOG) and a course over ground (COG). (Daniel, paragraph 0139, “[0139] If only one active blip was received - a simpler, yet potentially less dependable, is to take the one AIS report with speed and heading report, and just “trusting it”, without allowing external data to affect the prediction.”; that the AIS data can comprise speed and heading reports).
Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 3.
Daniel further teaches further comprising adjusting said movement information based on past movement information of said vessel during past trips presenting at least some similarity to said recent movement path. (Daniel, paragraph 0013, 0042 and 0147, “[0042] A Maritime Mobile Service Identity (MMSI) is a series of nine digits which are sent in digital form over a radio frequency channel in order to uniquely identify ship stations, ship earth stations, coast stations, coast earth stations, and group calls. These identities are formed in such a way that the identity or part thereof can be used by telephone and telex subscribers connected to the general telecommunications network to call ships automatically. When ships transmit AIS data, a unique ID is transmitted. [0013] The database includes historical data that accumulates data on global ship behavior over time. Thus, whenever an anomalous vessel performs a felony behavior three months before the actual monitoring, the historical data reside on maritime database 32 and may be available for monitoring.  [0147] From the base level of prediction, the more advanced dimensions come into play. When calculating the expected prediction points and probabilities the following items are taken into account: … 7. (Reported) Destination Port 8. Known (historic) behavior 9. Adjacent vessels”; that a ships unique identity, as obtained by AIS can be used to compare existing behavior to historical behavior while predicting future positions).
Regarding claim 6, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel further teaches wherein said current location is derived from said movement graph by fitting an interpolated said recent movement path to said movement graph. (Daniel, figure 7, paragraph 0123, “Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times. For exam pie, if a blip arrives at 11 :00 - if will be matched only if it is located in the viable area around prediction 730, but if a blip arrived at 12:00 - it will be matched in the larger area, surrounding 740.”; using all available satellite data, fusing tracks when possible, creating new tracks when necessary, and accounting for “risks” based on fusing SAR, optical and AIS data; shown in figure 7 is the predicted path of the ship based on prior detections and elapsed time).
Regarding claim 7, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel further teaches wherein said movement graph comprises a plurality of nodes connected by a plurality of weighted edges, each of said plurality of nodes represents a geographical location of said vessel and each of said plurality of weighted edges represents a transition between a pair of said plurality of nodes, wherein a weight of each of said plurality of weighted edges indicates a probability of said transition represented by said each weighted edge. (Daniel, figure 7, paragraph 0123-0126, “[0123] 4. For fusion of blips at the edge of a ship (i.e. fusing a blip which happens after the last blip already in the ship, or before the first) - use the path prediction for the ship, and match with a lower level of certainty. Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times. For exam pie, if a blip arrives at 11 :00 - if will be matched only if it is located in the viable area around prediction 730, but if a blip arrived at 12:00 - it will be matched in the larger area, surrounding 740. [0124] After running all the rules on all the tuples, each tuple has a “top score” from the highest certainty rule. The tuples are then ordered from the highest certainty to the lowest, and all the tuples that can have no effect on other tuple results are then fused (the blip is added to the ship).”; rules that used probability circles of expected time, have a Circle Error Probable where future “blips” should be expected, that in paragraph 0124 fuses data based on probabilities between tuples of data based on the highest certainty between matched blips over time periods and satellite windows).
Regarding claim 9, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 7.
Daniel further teaches further comprising dividing at least one of said plurality of weighted edges to a plurality of velocity segments, during each one of said plurality of velocity segments said vessel travels at a velocity that is different from said velocity of a preceding segment of said plurality of velocity segments and a succeeding segment of said plurality of velocity segments. (Daniel, figure 7, paragraph 0123-0126, “[0123] 4. For fusion of blips at the edge of a ship (i.e. fusing a blip which happens after the last blip already in the ship, or before the first) - use the path prediction for the ship, and match with a lower level of certainty. Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times. For exam pie, if a blip arrives at 11 :00 - if will be matched only if it is located in the viable area around prediction 730, but if a blip arrived at 12:00 - it will be matched in the larger area, surrounding 740. [0124] After running all the rules on all the tuples, each tuple has a “top score” from the highest certainty rule. The tuples are then ordered from the highest certainty to the lowest, and all the tuples that can have no effect on other tuple results are then fused (the blip is added to the ship).”; rules that used probability circles of expected time, have a Circle Error Probable where future “blips” should be expected; that the circle represents multiple possible velocities between segments; such as the “shortest” segment is the edge of the circle closest to the last observation, and the “port” most segment is on the left side of the circle, etc).
Regarding claim 10, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel further teaches wherein each of said plurality of estimated movement vectors comprises an estimated direction of said vessel and an estimated velocity of said vessel for calculating each of said plurality of possible future locations at each of a plurality of times to match each of said candidate observation windows. (Daniel, figure 7, paragraph 0123-0126, “[0123] 4. For fusion of blips at the edge of a ship (i.e. fusing a blip which happens after the last blip already in the ship, or before the first) - use the path prediction for the ship, and match with a lower level of certainty. Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times. For exam pie, if a blip arrives at 11 :00 - if will be matched only if it is located in the viable area around prediction 730, but if a blip arrived at 12:00 - it will be matched in the larger area, surrounding 740. [0124] After running all the rules on all the tuples, each tuple has a “top score” from the highest certainty rule. The tuples are then ordered from the highest certainty to the lowest, and all the tuples that can have no effect on other tuple results are then fused (the blip is added to rules that used probability circles of expected time, have a Circle Error Probable where future “blips” should be expected; that the circle represents multiple possible velocities between segments; such as the “shortest” segment is the edge of the circle closest to the last observation, and the “port” most segment is on the left side of the circle, etc).
Regarding claim 11, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel further teaches:
wherein at least one of said plurality of estimated movement vectors is calculated based on a Min-Max Walk model applied to a plurality of velocity segments of at least one edge representing said at least one estimated movement vector in said movement graph, wherein said Min-Max Walk model extracts a polygon representing said at least one estimated movement vector by estimating said at least one movement vector while said vessel travels at a minimum velocity extracted from said plurality of velocity segments, (Daniel, figure 7, paragraph 0123-0126, “[0123] 4. For fusion of blips at the edge of a ship (i.e. fusing a blip which happens after the last blip already in the ship, or before the first) - use the path prediction for the ship, and match with a lower level of certainty. Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times. For exam pie, if a blip arrives at 11 :00 - if will be matched only if it is located in the viable area around prediction 730, but if a blip arrived at 12:00 - it will be matched in the larger area, surrounding 740. [0124] After running all the rules on all the tuples, each tuple has a “top score” from the highest certainty rule. The tuples are then ordered from the highest certainty to the lowest, and all the tuples that can have no effect on other tuple results are then fused (the blip is added to the ship).”; rules that used probability circles of expected time, have a Circle Error Probable where future “blips” should be expected; that the circle represents multiple possible velocities between segments; such as the “min” segment is the edge of the circle closest to the last observation, and the “port” most segment is on the left side of the circle, and the “max” walk model would be the farthest estimate for the observed vessel, etc).
estimating said at least one movement vector while said vessel travels at a maximum velocity extracted from said plurality of velocity segments and applying each of the estimations with a respective probability assigned to said at least one edge. (Daniel, paragraph 0124, “ [0124] After running all the rules on all the tuples, each tuple has a “top score” from the highest certainty rule. The tuples are then ordered from the highest certainty to the lowest, and all the tuples that can have no effect on other tuple results are then fused (the blip is added to the ship).”; after predicting movement, after making new observations of satellite data (SAR, optical AIS), then the “blips” are correlated using “top scores” with the new data, and the process goes to the next step).
Regarding claim 14, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel further teaches:
wherein estimating each of said plurality of observation windows is done by applying a multi-satellite simulation (Daniel, figure 7 & 8, paragraph 0139, “[0139] If only one active blip was received - a simpler, yet potentially less dependable, is to take the one AIS report with speed and heading report, and just “trusting it”, without allowing external data to affect the prediction. [0143] When it is possible to acquire three images from the same area, and create fused ships from three (or more) blips - the ability to predict paths for un-cooperating ships increases dramatically.”; that multiple locations over time suing multiple satellites (see figure 7 and 8) can be taken to more accurately track and predict future vessel).
to identify a location of each of said plurality of satellites in order to determine whether said each satellite has a visual coverage of a respective one of said plurality of possible future locations at a time in which said vessel is located at said respective possible future location. (Daniel, paragraph 0143, “[0143] Passive that some of the available satellites may be optical to improve identification and tracking predictions).
Regarding claim 15, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 14.
Daniel further teaches wherein said multi-satellite simulation is based on at least one of a plurality of orbiting parameters of each of said plurality of satellites, said at least one orbiting parameter is a member of a group consisting of: an orbit, an orbit schedule, an elevation angle indicating an angle between said each satellite and surface and a sun-ground elevation angle indicating an angle between sun and surface. (Daniel, paragraph 0004, 0020 and 0101, “[0004] Using earth observation satellites for maritime is another possibility, however, the vast majority of these satellites are orbiting the earth at a low earth altitude orbit, and in practicality each one of them observe every point in earth for a few seconds once or twice a day. [0020] Furthermore, in order to increase detection chances, the present invention comprises a satellite monitoring plan using multiple scanning modes, resolutions and angles. [0101] Silhouette can be further “normalized” from the skewed image taken from the satellite (which always acquires images at 30 to 60 degrees angle).”; that the process uses low earth orbits; observing every point on the earth twice a day requires an orbit twice as fast at the 24-hour rotation cycle of the Earth; that the angle of the SAR and optical satellites are considered when making predictions).
Regarding claim 16, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel further teaches wherein said location probability score indicates a probability of said vessel being located at a respective one of said plurality of possible future locations at a time of a respective one of said candidate observation windows. (Daniel, figure 7, paragraph 0123, “Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for using all available satellite data, fusing tracks when possible, creating new tracks when necessary, and accounting for “risks” based on fusing SAR, optical and AIS data).
Regarding claim 17, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel further teaches wherein said view probability score indicates a probability of said at least one satellite having said visual coverage during a respective one of said candidate observation windows. (Daniel, paragraph 0029 and 0092, “[0029] In addition, the planning process may include pre-planning of available optical satellites. As these pass in different hours in the day than SAR satellites, the system will task them to an area in which unidentified ships were detected. … The optical image then provides verification of the SAR prediction. This preplanning enables optical identification of path-predicted unidentified vessels. [0092] More specifically, the system performs two different correlations with optical satellites: 1. Correlation between SAR and optical silhouettes: 2. Identification according to ship silhouette:”; that optical satellites that are pre-planned for observation, which pass in different hours of the day, can be used to enhance the identification of vessels and correlate with SAR imagery; the probability of the optical satellites is taken into consideration while pre-planning the days observances).
Regarding claim 19, Daniel teaches:
A system for tracking a travelling vessel, comprising: at least one processor adapted to execute a code, said code comprising code instructions (Daniel, paragraph 0001 and 0187, “[0001] The present invention relates generally to the field of maritime detection, tracking and monitoring of sea and ocean faring objects in a predetermined area of interest, [0187] These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other 50 programmable data processing apparatus to produce a machine, such that the a system designed to track maritime vessels; that a system can have a processor, can execute instructions to implement functions).
to obtain a list of plurality of satellites capable of detecting a travelling vessel  (Daniel, paragraph 0023-0024, “[0023] Since the present invention focuses on satellite based maritime intelligence, the issue of satellite availability is crucial. As part of the operational analysis, the present invention involves analyzing the availability of different satellite sensors and constructing the daily monitoring plan. [0024] In order to provide the full satellite based solution, the present invention may use all available satellites over a given area. These multiple satellites provide better, wider, and deeper maritime data. This, in turn, improves data fusion and behavior analysis ability (transforming a satellite static acquisition into a dynamic picture).”; that a set of “all available satellites” over a given area can be identified, selected, and used to track maritime vessels).
using predicted paths of said vessel and identifying at least one of said plurality of satellites capable of detecting said vessel in at least one of a plurality of locations along said predicted paths, (Daniel, paragraph 0017 and 0147, “[0017] A methodology for operational analysis which may be used in conjunction with the present invention may include the following: … 2. Analysis of local merchant movement, including: a. Major ports and waiting area; and b. Merchant lanes [0147] When calculating the expected prediction points and probabilities the following items are taken into account: … 1. Reported/deduced speed and heading (from the base prediction) 2. Max/Average speed based on size of vessel … 6. Coastlines, territorial waters 7. (Reported) Destination Port 8. Known (historic) behavior … 13. Origin of existing reports 14. Sailing / merchant lanes”; that a maritime tracking system can account for predicted paths along sealanes while tracking ships; as stated above, the “all available satellites” are used to track the vehicles in the area of interest
for said at least one location said code comprises: code instructions to predict a plurality of possible future locations of said vessel according to a plurality of estimated movement vectors derived from a movement graph of said vessel, generated based on at least one historical movement path, (Daniel, figure 7, paragraph 0024-0029, 0123, “[0024] In order to provide the full satellite based solution, the present invention may use all available satellites over a given area. These multiple satellites provide better, wider, and deeper maritime data. This, in turn, improves data fusion and behavior analysis ability (transforming a satellite static acquisition into a dynamic picture). [0025] In many cases tasked acquisitions will concentrate on a specific time window in order to gather focused, better data on ships behavior and be able to implement SAR to SAR correlations and optical imagery identification of vessels. [0029] In addition, the planning process may include pre-planning of available optical satellites. As these pass in different hours in the day than SAR satellites, the system will task them to an area in which unidentified ships were detected. [0123] Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times.”; that a combination of all available satellites, including SAR, AIS and optical resources can be planned (i.e. predicting the plurality of locations of traffic) for maritime tracking; that the satellites are cued to track vessels based on their history and projected tracks).
a recent movement path and a current location of said vessel; (Daniel, paragraph 0147, “[0147] When calculating the expected prediction points and probabilities the following items are taken into account: … 1. Reported/deduced speed and heading (from the base prediction) 2. Max/Average speed based on size of vessel”; that a vessels movement is taken into consideration while planning surveillance and tracking in an area).
code instructions to estimate a plurality of observation windows of said plurality of satellites to identify a plurality of candidate observation windows in which at least one of said plurality of satellites has a visual coverage of each of said each possible future location; (Daniel, paragraph 0023-0029, “[0023] Since the present invention focuses on satellite based maritime intelligence, the issue of satellite availability is crucial. As part of the operational analysis, the present invention involves analyzing the availability of different satellite sensors and constructing the daily monitoring plan. [0025] In many cases tasked acquisitions will concentrate on a specific time window in order to gather focused, better data on ships behavior and be able to implement SAR to SAR correlations and optical imagery identification of vessels. [0029] In addition, the planning process may include pre-planning of available optical satellites. As these pass in different hours in the day than SAR satellites, the system will task them to an area in which unidentified ships were detected.”; that a plurality of observation times can be planned for different observations in a given day for a given area; in this case a SAR satellite has a different availability than the window for optical capable satellite to track maritime vessels; additionally the outputs from multiple SAR satellites can be fused with an optical tracker for a fused track).
code instructions to calculate a detection probability score for each of said plurality of candidate observation windows according to a location probability score assigned to each of said plurality of possible future locations and  (Daniel, figure 11, paragraph 0092 0144-0145, “[0092] Figure 5B depicts a high level data flow implementing this concept according to which optical imagery is taken 510B … 1. Correlation between SAR and optical silhouettes: In order to provide better matching, the system performs 30 automatic (human monitored) correlation between the silhouettes as detected by both SAR and Optical sensors. [0144] The predicted course, combined with the certainty level basically defines an area of probable location, rather than a specific pinpoint. This is illustrated in Figure 11 showing in a route of ship 1110 derives a pinpoint prediction at 1130. An analysis based on a probabilistic approach revels that the ship 1110 may be located in area 1121 at a probability of 98%, in area 1122 at a probability of 95%, in area 1123 at a probability of 85% and in area 1124 at a probability of 75%.”; calculating a probability of ship’s observation windows and vessel’s probability location based on previous observations by using available satellites).
a view probability score assigned to each of said plurality of candidate observation windows; (Daniel, figure 7, paragraph 0123, “Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times. For example, if a blip arrives at 11 :00 - if will be matched only if it is located in the viable area around prediction 730, but if a blip arrived at 12:00 - it will be matched in the larger area, surrounding 740. [0113] Sometimes “active” transmissions (AIS/VMS) are lost. A ship with a lack of a report cannot automatically be assumed to not be there. The same problem exists with SAR images - sometimes a blip is just “missed” in the picture.”; using all available satellite data, fusing tracks when possible, creating new tracks when necessary, and accounting for “risks” based on fusing SAR, optical and AIS data; that sometimes the lack of report is “missed” in the data; that each of the satellites covering the area are selected for their observation with a selection probability of one).
code instructions to repeat said predict, said estimate, said calculate and said select in case said vessel is not detected during said preferred candidate observation window. (Daniel, paragraph 0125-0126, “[0125] Fusion of one ship-to-blip pair can have an effect on other pairs’ fusion scores when it updates either the ship 55 or blip in question (if a ship now has one more blip - the other blips can have a different matching score; if a blip is fused to one ship - it definitely can’t be used for a different ship, so the fusion score is also effected). [0126] Once an effected pair is located - another rule evaluation takes place only for the effected pairs, and the fusion process continues. [0113] Sometimes “active” transmissions (AIS/VMS) are lost. A ship with a lack of a report cannot automatically be assumed to not be there. The same problem exists with SAR images - sometimes a blip is just “missed” in the picture.”; that the process is iterative and dependent on available satellite windows tracking a vessel, that the uncertainty window grows over time without correlation; that if an image is “missed”, then the next assigned satellite attempts acquisition, albeit with the larger uncertainty window of Figure 7).
Daniel does not explicitly teach code instructions to select a preferred one of said plurality of candidate observation windows presenting a highest said detection probability score; and.
Funiyuu teaches code instructions to select a preferred one of said plurality of candidate observation windows presenting a highest said detection probability score; and (Funiyuu, page 1, English translation, “In FIG. 2A, each observation satellite 1 has an observation sensor 12 such as an imaging device or a synthetic aperture radar (SAR) mounted on a satellite structure 11. At this time, an observation satellite is selected from the following viewpoints (1) and (2), and an observation satellite 1 that performs emergency observation is determined. (1) Select an observation satellite that reaches the observation target point at the fastest speed and has the best data recovery.”; that rather than pick all the available satellites, the a preferred satellite can be picked for the fastest observation, and a second preferred satellite can be selected for better detailed observations of maritime vessels).
In view of the teachings of Funiyuu it would have been obvious for a person of ordinary skill in the art to apply the teachings of Funiyuu to Daniel at the time the application was filed in order to observe a desire observation area in the shortest amount of time (abstract).
Claims 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel, as modified by Funiyuu, in view of Boyarski, S., U. S. Patent Application Publication 2016/0223683 (“Boyarski”).
Regarding claim 12, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel teaches wherein at least one of said plurality of estimated movement vectors is estimated by simulating a plurality of simulation agents according to a Uniform Walk model, wherein each of said plurality of agents is assigned with a different one of a plurality of velocities extracted from a plurality of velocity segments of at least one edge representing at least one of said plurality of estimated movement vector in said movement graph, and  (Daniel, figure 7, rules that used probability circles of expected time, have a Circle Error Probable where future “blips” should be expected; that the circle represents multiple possible velocities between segments; such as the “min” segment is the edge of the circle closest to the last observation, and the “port” most segment is on the left side of the circle, and the “max” walk model would be the farthest estimate for the observed vessel, etc).
Daniel and Funiyuu are combinable for the same rationale as set forth above with respect to claim 1.
Daniel, as modified by Funiyuu, does not explicitly teach wherein said different velocity is calculated using a uniform distribution..
Boyarski teaches wherein said different velocity is calculated using a uniform distribution. (Boyarski, figure 8, paragraph 0020 and 0089, “[0020] MC-Monte Carlo simulation; CEP-Circular Error Probable, the radius of the circle in which 50% of the results reside; R95-The radius of the circle in which 95% of the results reside.  [0089] The invention and the compared approach have also been statistically compared by Monte-Carlo simulation runs. The resulting horizontal position navigation accuracies, in terms of CEP and R95, are presented in FIG. 8, which zooms in on the GPS outage period. In this MC simulation, the invention is twice as accurate as the compared approach, regarding both CEP and R95.”; that multiple approximations of navigation solutions can be simulated using Monte Carlo simulations and can arrive at a circular error probably based on 50% or 95% or any other desired normal distribution between periods of fixing a position).
Boyarski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Daniel at the time the application was filed in order to provide a more accurate position of a body given multiple navigation inputs and filtering of the inputs over time (see paragraph 0003-0005).
Regarding claim 13, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel teaches wherein at least one of said plurality of estimated movement vectors is estimated by simulating a plurality of simulation agents according to a Normal Walk model, wherein each of said plurality of agents is assigned with a different on of a plurality of velocities extracted from a plurality of velocity segments of at least one edge representing at least one of said plurality of estimated movement vector in said movement graph, and (Daniel, figure 7, paragraph 0123-0126, “[0123] 4. For fusion of blips at the edge of a ship (i.e. fusing a blip which happens after the last blip already in the ship, or before the first) - use the path prediction for the ship, and match with a lower level of certainty. Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times. For exam pie, if a blip arrives at 11 :00 - if will be matched only if it is located in the viable area around prediction 730, but if a blip arrived at 12:00 - it will be matched in the larger area, surrounding 740. [0124] After running all the rules on all the tuples, each tuple has a “top score” from the highest certainty rule. The tuples are then ordered from the highest certainty to the lowest, and all the tuples that can have no effect on other tuple results are then fused (the blip is added to the ship).”; rules that used probability circles of expected time, have a Circle Error Probable where future “blips” should be expected; that the circle represents multiple possible velocities between segments; such as the “min” segment is the edge of the circle closest to the last observation, and the “port” most segment is on the left side of the circle, and the “max” walk model would be the farthest estimate for the observed vessel, etc).
Daniel and Funiyuu are combinable for the same rationale as set forth above with respect to claim 1.
Daniel, as modified by Funiyuu, does not explicitly teach wherein said different velocity is calculated using a Gaussian distribution..
Boyarski teaches wherein said different velocity is calculated using a Gaussian distribution. (Boyarski, figure 8, paragraph 0020 and 0089, “[0020] MC-Monte Carlo simulation; CEP-Circular Error Probable, the radius of the circle in which 50% of the results reside; R95-The radius of the circle in which 95% of the results reside.  [0089] The invention and the compared approach have also been statistically compared by Monte-Carlo simulation runs. The resulting horizontal position navigation accuracies, in terms  and R95, are presented in FIG. 8, which zooms in on the GPS outage period. In this MC simulation, the invention is twice as accurate as the compared approach, regarding both CEP and R95.”; that multiple approximations of navigation solutions can be simulated using Monte Carlo simulations and can arrive at a circular error probably based on 50% or 95% or any other desired normal distribution between periods of fixing a position).
In view of the teachings of Boyarski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Daniel at the time the application was filed in order to provide a more accurate position of a body given multiple navigation inputs and filtering of the inputs over time (see paragraph 0003-0005).
Regarding claim 18, Daniel, as modified by Funiyuu, teaches the computer implemented method of claim 1.
Daniel teaches wherein said location probability score of each of said plurality observation windows is calculated  (Daniel, figure 7, paragraph 0123, “Figure 7 shows the path prediction of a ship created from two blips (710 and 720), and shows the viable areas for matching blips at different times. For exam pie, if a blip arrives at 11 :00 - if will be matched only if it is located in the viable area around prediction 730, but if a blip arrived at 12:00 - it will be matched in the larger area, surrounding 740.”; using all available satellite data, fusing tracks when possible, creating new tracks when necessary, and accounting for “risks” based on fusing SAR, optical and AIS data).
Daniel and Funiyuu are combinable for the same rationale as set forth above with respect to claim 1.
Daniel, as modified by Funiyuu, does not explicitly teach by applying a normalized sum over a subset of said plurality of possible future location observable by said at least one satellite during said each observation window..
Boyarski teaches by applying a normalized sum over a subset of said plurality of possible future location observable by said at least one satellite during said each observation window. (Boyarski, figure 8, paragraph 0020 and 0089, “[0020] MC-Monte Carlo simulation; CEP-Circular Error Probable, the radius of the circle in which 50% of the results reside; R95-The radius of the circle in which 95% of the results reside.  [0089] The invention and the compared approach have also been statistically compared by Monte-Carlo simulation runs. The resulting horizontal position navigation accuracies, in terms  and R95, are presented in FIG. 8, which zooms in on the GPS outage period. In this MC simulation, the invention is twice as accurate as the compared approach, regarding both CEP and R95.”; that multiple approximations of navigation solutions can be simulated using Monte Carlo simulations and can arrive at a circular error probably based on 50% or 95% or any other desired normal distribution between periods of fixing a position; that any number of “normalized sums” can be applied to any of the satellite data taken during any observation window and fused).
In view of the teachings of Boyarski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Daniel at the time the application was filed in order to provide a more accurate position of a body given multiple navigation inputs and filtering of the inputs over time (see paragraph 0003-0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648